DISMISS; and Opinion Filed June 22, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00050-CV

                             DANIELLE F. LUSIGNAN, Appellant
                                           V.
                               JANINE MCNALLY, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-06437-E

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Boatright
       Appellant’s brief in this case is overdue. After appellant failed to respond to the Court’s

inquiry regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record. By postcard dated May 23, 2018, we notified appellant the time for filing her brief had

expired. We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result in the dismissal

of this appeal without further notice. To date, appellant has not filed a brief, filed an extension

motion, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Jason Boatright/
                                                  JASON BOATRIGHT
                                                  JUSTICE



180050F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DANIELLE F. LUSIGNAN, Appellant                      On Appeal from the County Court at Law
                                                      No. 5, Dallas County, Texas
 No. 05-18-00050-CV        V.                         Trial Court Cause No. CC-17-06437-E.
                                                      Opinion delivered by Justice Boatright.
 JANINE MCNALLY, Appellee                             Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JANINE MCNALLY recover her costs of this appeal from
appellant DANIELLE F. LUSIGNAN.


Judgment entered this 22nd day of June, 2018.




                                                –3–